ORDER OF PUBLIC CENSURE
Whereas, In a proceeding conducted by the State Board of Law Examiners to inquire into the complaint of alleged professional misconduct by Richard L. Hilton, and
Whereas, Following a full hearing as to such complaint, the State Board of Law Examiners found that Richard L. Hilton, Wichita, Kansas, was guilty of violating the provisions of DR 2-110 (A) (3) and DR 9-102 (B) (4) of the Code of Professional Responsibility (209 Kan. Ixxx, Ixxxix), and
Whereas, The State Board of Law Examiners has made a written recommendation to this Court that said Richard L. Hilton be disciplined by “Public Censure” as provided by Rule No. 207 (n) (2) (211 Kan. ix), and
Whereas, A copy of the Report, Findings and Recommendation of the Board, along with tire citation, was mailed to Richard L. Hilton by certified mail and was returned to the Clerk of the Supreme Court unopened and marked “Unclaimed,” and since more than twenty (20) days have passed since the citation was mailed, the matter stands submitted on the merits in accordance with Rule No. 208 (c) (211 Kan. ix), and
Whereas, Upon consideration of the record and being fully advised in the premises, the Court accepts the findings and recommendation of the State Board of Law Examiners.
It is, therefore, by the Court Considered, Ordered and Adjudged that the said Richard L. Hilton be and he is hereby disciplined by public censure and that he pay the costs of this proceeding. It is further ordered that this Order of Public Censure be published in the official Kansas Reports.
By order of the Court, dated this 26th day of September, 1973.